Case 3:19-cv-00012-NKM-RSB Document 158 Filed 11/05/20 Page 1 of 1 Pageid#: 20492




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

    CFA INSTITUTE, a Virginia Non-Stock
    Corporation,                                        CASE NO. 3:19-cv-00012

                                      Plaintiff,
                                                        ORDER
                          v.

    AMERICAN SOCIETY OF PENSION                         JUDGE NORMAN K. MOON
    PROFESSIONALS & ACTUARIES, et al.,

                                    Defendants.


          This matter is before the Court on Defendant American Society of Pension Professionals

   & Actuaries’ Motion for Summary Judgment. Dkt. 93. For the reasons stated in the

   accompanying Memorandum Opinion, Defendants’ motion is hereby GRANTED. Defendant is

   hereby AWARDED summary judgment as to Counts I – IV of Plaintiff’s complaint. As Count V

   of Plaintiff’s complaint bears on Plaintiff’s damages, it will be denied as moot to the extent it can

   be stated as a standalone cause of action. The Clerk of the Court is further DIRECTED to strike

   this case from the Court’s active docket.

          The Clerk of Court is directed to send a copy of this Order to all counsel of record.
                       5th day of November, 2020.
          Entered this ____




                                                    1
